OBERLY, Associate Judge:
After a bench trial, the Superior Court adjudicated D.P. a delinquent, finding that D.P. committed the offenses of unauthorized use of a motor vehicle (UUV), D.C.Code § 22-3215 (2001), receiving stolen property (RSP), D.C.Code § 22-3232(a) (2001), and theft, D.C.Code § 22-3211 (2001). We conclude that the evidence that D.P. possessed the requisite mens rea for any of the three charges was insufficient as a matter of law. Accordingly, we reverse the adjudication of delinquency.
At trial, the government presented evidence that on December 12, 2006, Janice Pugh reported her Ford Taurus stolen from the parking lot in front of her apartment building. Pugh did not know who took the car and testified that she had not given anyone, including D.P., permission to use it.
The Taurus was discovered on December 13, 2006, approximately two blocks from Pugh’s apartment, with D.P. and several others inside. Officer Williams, one of the officers at the scene, testified that he was working undercover that night in an unmarked police car, but wearing a vest bearing the word “POLICE.” Williams testified that when he approached the Taurus, D.P. and friends got out of the car and tried to run away. (According to a friend of D.P.’s, the police car in which Williams was riding hit the driver’s door of the Taurus.) Williams caught D.P. approximately 30 feet away from the vehicle, and arrested him on the spot. Although there was conflicting testimony on this point, the trial court found that D.P. was a back seat passenger in the car; the government does not dispute this finding, and we shall not reexamine it.
Williams testified that he saw from the outside of the car that the car’s ignition was “punched,” but did not indicate where in relation to the car he was when he made this observation. (“‘Punched’ is a term used to describe an ignition that is completely removed from the car so that it can be driven without a key.” Reyes v. United States, 933 A.2d 785, 789 n. 3 (D.C.2007).) The picture of the ignition entered into evidence was taken from the front seat passenger’s vantage point, and no photographic evidence from the vantage point of a back seat passenger was presented. Aside from the punched ignition, there was no evidence that the car had any visible damage — the windows were intact and there was no evidence of damage to the car doors. And although Pugh testified that one of the car’s doors was damaged when the car was returned to her, she stated that “[y]ou can’t see the damage.”
“Proof beyond a reasonable doubt,” we have explained “is not merely a guideline for the trier of fact; it also furnishes a standard for judicial review of the sufficiency of the evidence.” Rivas v. United States, 783 A.2d 125, 134 (D.C.2001) (en banc). Thus, although in a sufficiency challenge “[j]udicial review is deferential,” this “does not mean that appellate review of sufficiency of the evidence is toothless. We do not fulfill our duty through rote incantation of these principles followed by summary affirmance.” Id. (quotation marks omitted). Rather, “[w]e have an obligation to take seriously the requirement that the evidence in a criminal prosecution must be strong enough that a jury behaving rationally really could find it persuasive beyond a reasonable doubt.” Id.
*1288The reasonable doubt requirement thus “means more than that there must be some relevant evidence in the record in support of each essential element of the charged offense. The fact that evidence is relevant does not automatically make it sufficient to support a criminal conviction. Slight evidence is not sufficient evidence; a ‘mere modicum’ cannot ‘rationally support a conviction beyond a reasonable doubt.’ ” Rivas, 78B A.2d at 134 (quotation marks and citation omitted). And although a “jury is entitled to draw a vast range of reasonable inferences from evidence, it may not base a verdict on mere speculation.” Id. (quotation marks and editing omitted). Thus, the evidence “is insufficient if, in order to convict, the jury is required to cross the bounds of permissible inference and enter the forbidden territory of conjecture and speculation. In short, if the evidence, when viewed in the light most favorable to the government, is such that a reasonable juror must have a reasonable doubt as to the existence of any of the essential elements of the crime, then the evidence is insufficient and we must say so.” Id. (quotation marks, citation, and editing omitted).
In this case, to prove that D.P. committed each of the offenses with which he was charged, the government was required to prove beyond a reasonable doubt that D.P. knew that the Taurus was stolen. See In re C.A.P., 633 A.2d 787, 792 (D.C.1993) (to prove UUV, “the government must show ... that the passenger was present in the vehicle with knowledge that the vehicle was being operated without the owner’s consent”); In re P.A.S., 434 A.2d 461, 463 (D.C.1981) (to prove RSP, government must demonstrate “that the individual receiving the property had guilty knowledge that it was stolen”); In re D.D., 775 A.2d 1096, 1098 (D.C.2001) (per curiam) (to prove theft, government must prove that the defendant intended wrongfully to obtain or wrongfully to use the property of another). Relying on the fact that the ignition was punched and D.P.’s flight following police arrival on the scene, the government argues that it made this showing. We disagree.
As for the punched ignition, the trouble with the government’s position is that, unlike the facts in the cases cited by the government, in this case there was no evidence that the ignition was visible to a person in D.P.’s position in the car.1 Nor did the government introduce evidence that in addition to having a punched ignition, the Taurus was so badly damaged as to warrant an inference that D.P. knew that it was being used without the owner’s consent.2 On these facts, the trial court’s *1289conclusion that it was a matter of “common sense” that D.P. would have seen the ignition is not supported by the evidence, and we therefore must reject that finding. See Rivas, 783 A.2d at 134.
As evidence of D.P.’s guilty knowledge we are thus left with DJP.’s flight, and that is not sufficient. As the Supreme Court recognized long ago, “it is a matter of common knowledge that men who are entirely innocent do sometimes fly from the scene of a crime through fear of being apprehended as the guilty parties, or from an unwillingness to appear as witnesses.” Alberty v. United States, 162 U.S. 499, 511, 16 S.Ct. 864, 40 L.Ed, 1051 (1896); id. at 510, 16 S.Ct. 864 (“there are so many reasons for flight consistent with innocence that it scarcely comes up to the standard of evidence tending to establish guilt”) (quotation marks omitted). Consistent with this observation, our case law is clear that although flight can be probative of guilt, “evidence of flight, without more, is not enough to convict.” Agnew v. United States, 813 A.2d 192, 198 (D.C.2002); see also In re Q.L.J., 458 A.2d 30, 32 (D.C.1982) (per curiam) (similar). In this case, if the trial had revealed that the punched ignition was visible to someone in the backseat of the Taurus, or if there had been other evidence of D.P.’s guilty knowledge, the government would have had a stronger case.3 But flight alone — not coupled with any other indicia of guilt — is all that we have. Because “[ajbsent anything more, there is no more basis for attributing [D.P.’s] flight to [consciousness of guilt] than to a purpose consistent with innocence,” we are constrained to hold that the government failed to sustain its burden of showing beyond a reasonable doubt that D.P. committed the offenses of UUV, RSP, and theft. Bailey v. United States, 416 F.2d 1110, 1112, 1115 (D.C.Cir.1969) (evidence insufficient for robbery conviction where defendant had been seen with robber and fled when someone yelled, “[l]ook, they’re robbing him,” at time of robbery).4
The adjudication of delinquency is

Reversed.


. See, e.g., Banks v. United States, 902 A.2d 817, 819 (D.C.2006) (per curiam) (police officer testimony that from outside passenger side of car, he could see punched ignition, broken dashboard, and that motor was running without a key in the ignition allowed for inference that front seat passenger had knowledge car was stolen); In re D.M.L., 293 A.2d 277, 278 (D.C. 1972) (police officer testimony that removed ignition switch with wires hanging from the dashboard was "clearly visible to anyone in the rear seat of the automobile ... warranted] an inference that [back seat passenger] saw the ignition wires and had actual knowledge that the car was being used without the owner’s consent”).


. See In re C.A.P., 633 A.2d at 788-89, 792 (police officer testimony that from outside passenger side of the vehicle, she observed broken steering column taped with duct tape, bent key in ignition, and broken glass on back seat from smashed rear vent window warranted inference that front seat passenger knew that vehicle was being operated without owner’s consent); see also Agnew v. United States, 813 A.2d 192, 199 (D.C.2002) ("even if appellant were fleeing from the police,” evidence was insufficient to sustain a UUV conviction where there was "nothing in the physical characteristics of the car to provide a context for ... flight, such that ... a jury reasonably could infer that [appellant] was [fleeing] be*1289cause she knew she did not have authorization to drive the vehicle”).


. See In re R.K.S., 905 A.2d 201, 204, 207, 218 (D.C.2006) (there was sufficient evidence to establish that appellants knew that car was stolen when they "took off” in car after being stopped by police, and repeatedly looked back toward police vehicle over a " ‘15 to 17 mile' chase,” and where appellants stated that they knew that the car was stolen); In re T.T.B., 333 A.2d 671, 673 (D.C. 1975) (evidence was sufficient to find that appellant knew that car was stolen where there was evidence that in addition to fleeing, appellant was riding in car with out-of-state license plates, that occupants "peered suspiciously at a nearby police cruiser” and appellant "made two attempts to free himself after he was captured” by police).


. See also United States v. Flores, 564 F.2d 717, 718 (5th Cir.1977) (evidence of flight was insufficient to sustain conviction of knowing possession of marijuana with intent to distribute where defendant was passenger in truck containing marijuana and truck was involved in 100 miles-per-hour chase, but there was no evidence that marijuana was visible to defendant); United States v. Grose, 525 F.2d 1115, 1120 (7th Cir.1975) (evidence showing defendant’s association with perpetrator of a crime, combined with evidence of defendant’s flight, was insufficient to sustain defendant’s conviction of robbery); R.M. v. State, 763 So.2d 1060, 1062 (Fla.Dist.Ct.App.1999) (evidence was insufficient to sustain trespass adjudication where defendant, a passenger in a stolen truck, fled from police).